DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Acknowledgement is made of the amendment filed on 01/04/2021 in which claims 1, 6-9, 14-15, and 20 were amended. No other claims were canceled or added, therefore claims 1-20 are pending for examination below. 

Specification
Acknowledgement is made of the amendment to the title of the invention. The title is now descriptive and thus entered and the prior objection removed. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pryor [US 2008/0007202] in view of Ambrosio et al. [US 2009/0313103].
With respect to claims 1, 2, 8, 9, 12, 15, 16, Pryor teaches a vehicle charger for charging a battery of a vehicle [Fig. 2; connection of a charger from a source to the vehicle], the vehicle charger comprising: a controller [110 and/or 114]; a display coupled to the controller and mounted within the 120]; a memory coupled to the controller and in which to save a vehicle charger setting entered by a user and associated with a mode of operation of the vehicle charger [par. 0007, 0020-0023; see also Fig. 3], the vehicle charger setting at least partially determining a delay before which the controller will automatically begin charging the battery [par. 0020-0021; i.e. based on time of day]; wherein the controller is configured to detect a level of charge of the battery [via 114]; and wherein the controller is also configured to, while operating the vehicle charger within the mode of operation, supply electric power to the battery in response to the level of battery charge being below a threshold minimum level of battery charge [152; power is continued to be supplied in response to the lower than minimum level, additionally fig. 4 shows the process loops until it is higher than the minimum level at which point charging is discontinued], the controller supplying electric power to the battery until the threshold minimum level of battery charge is reached [152/154; charge threshold]; and wherein the controller is configured to display an indicator on the display that charging of the vehicle is being delayed [par. 0018; the interface displays what mode the user selected, i.e. display of the economy charge mode is representative of the indictor representing the delayed (time of day) charging mode]. However, Pryor does not fairly suggest the supplying of power in response to a minimum level of battery charge while operating within the mode of operation being independent of the charger setting by the user. 
Ambrosio relates to vehicle battery charging wherein charger settings are applied to delay charging to a lower cost of threshold time of day [par. 0057 and 0076-0081; user is enabled a preference scheduler for managing the recharging operation of the electric vehicle where the parameters are inclusive of a time parameter (length, start/stop times) as well as max and min levels of charge] and teaches supplying electric power based on a minimum level of battery charge level independent of the delayed charging mode [par. 0099; i.e. applying a minimum level of charge with a higher weighted factor than the time of start/price].

Therefore it would have been obvious to a person having ordinary skill in the art before the invention was made to additionally modify Pryor to include programing the charging operation to have a weighted parameter relating to a minimum charge level of a battery higher than a time/price of power (i.e. charge level independent of time/price) for the benefit of ensuring that the electric vehicle has at least a certain minimum level of charge (i.e. to prevent over discharging and/or minimum amount of power for the electronics and minimum level of traveling) even during a peak cost/time of day.  
 
With respect to claims 3, 10, and 17, Pryor further discloses wherein the time of day is a time of day by which the battery must be fully charged by the vehicle charger [par. 0022; charge termination time].

With respect to claims 4, 5, 18, and 19, Pryor further discloses a user-manipulatable control coupled to the controller and by which the user enters the charger setting and further comprising a display coupled to the controller and at least partially defining the user-manipulatable control [via user interface 120].

With respect to claims 6, 14, and 20, Pryor further discloses a user-manipulatable control by which the threshold minimum level of charge is adjustable by the user/a user-manipulatable control by which the user seated in the vehicle can change the threshold level of battery charge [par. 0022; the minimum charge threshold is able to be selected by the user with interface 120].

claims 7 and 13, Pryor further discloses at least one of a transmitter and a receiver coupled to the controller and by which the controller communicates with another controller remote from the vehicle and the vehicle charger [124/126], wherein the controller is configured to begin charging the battery responsive to signals received from the other controller [par. 0021].

With respect to claim 11, Pryor further discloses displaying the time of day [par. 0020 states the CIT may have been pre-selected by a user utilizing the user interface; which implies that the user had to be able to see some sort of time value (on the display) in order to have made a selection].
At any rate, it is the Examiner’s position that even if applicant is not persuaded that paragraph [0020] fairly suggests a display of the time of day entered by the user such a modified is additionally at least obvious to a person having ordinary skill in the art. The benefit to such an addition is that the user is able to receive feedback regarding the input they entered thereby ensuring an error of the input is not made and for reminding the user as to the time entered. 

Response to Arguments
Acknowledgement is made of the arguments filed on 01/04/2021.
Applicant’s amendment to claim 8 overcomes the prior 112 rejection and has therefor been removed. 
 Applicant’s arguments with respect to claim(s) 1, 8, 15 have been considered but are moot because a new ground of rejection to Ambrosio has been applied and the previous arguments do not address the new grounds. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL R PELTON whose telephone number is (571)270-1761.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/NATHANIEL R PELTON/Primary Examiner, Art Unit 2859